—Proceeding pursuant to CPLR article 78 to review a determination of the respondent, rendered March 10, 1999, which confirmed a determination of an Administrative Law Judge, made after a hearing, sustaining Charges 1 and 2, charging that the petitioner failed to make repairs covered by a warranty and failed to have adequate equipment or competent personnel to perform the services it offered, and imposed a penalty in the sum of $6,789.56.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
Contrary to the petitioner’s contention, the respondent’s determination that it failed to make repairs covered by a warranty and failed to have adequate equipment or competent personnel to perform the services it offered is supported by substantial evidence (see, Matter of Pell v Board of Educ., 34 NY2d 222; 300 Gramatan Ave. Assocs. v State Div. of Human Rights, 45 NY2d 176; Matter of Simpson v Wolansky, 38 NY2d 391; Matter of Collins v Codd, 38 NY2d 269; Matter of Teahan v Bates, 97 AD2d 768). Altman, J. P., Goldstein, McGinity and Luciano, JJ., concur.